Citation Nr: 1515138	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-16 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable rating for status post right inguinal herniorrhaphy with residual scar since January 11, 2010.

2.  Entitlement to a compensable rating for status post right inguinal herniorrhaphy with residual scar prior to January 11, 2010.


REPRESENTATION

Appellant represented by:	Robert K. Lemley, Agent


ATTORNEY FOR THE BOARD

D. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from November 1996 to August 2000. 

This matter comes to the Board of Veterans' Appeals from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Board's review includes the electronic and paper claims file.


FINDINGS OF FACT

1.  The weight of evidence shows that since January 11, 2010, the status post right inguinal herniorrhaphy with residual scar has not been manifested by postoperative recurrent inguinal hernia that is readily reducible and well supported by truss or belt.

2.  The weight of evidence reflects that since January 11, 2010, the status post right inguinal herniorrhaphy with residual scar has not been manifested by a superficial scar of an area of 144 square inches (929 square centimeters) or greater, by an unstable or painful scar, or by functional limitation.

3.  The evidence is in equipoise as to whether since January 11, 2010, the status post right inguinal herniorrhaphy with residual scar has been manifested by residual pain in the right inguinal region that is analogous to one or two painful scars.

4.  The weight of the evidence does not show an increase in disability in the one-year period prior to the date of claim, January 11, 2010.





CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, the service-connected status post right inguinal herniorrhaphy with residual scar has met the criteria for a 10 percent disability rating since January 11, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102. 3.159, 3.321, 4.3, 4.7, 4.20, 4.114, Diagnostic Code 7338, 4.118, Diagnostic Code 7804 (2014).

2.  Prior to January 11, 2010, the service-connected status post right inguinal herniorrhaphy with residual scar did not meet the criteria for a compensable evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.1, 3.102. 3.159, 3.321, 3.400, 4.3, 4.7, 4.20, 4.114, Diagnostic Code 7338, 4.118, Diagnostic Code 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March, May and November 2010, and February 2013 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the March 2010 letter, VA notified the appellant of how VA determines the disability rating and effective date.  The claim was most recently readjudicated in an October 2013 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained the service treatment records.  The RO searched relevant databases for VA treatment records and there are no VA treatment records for the appellant.  The Board notes that the VA examinations provided sufficient clinical findings so as to allow the Board to evaluate the severity of his service-connected disability.  Therefore, the Board finds that these examinations are adequate on which to base a decision.

Governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  The effective date for an assignment of an increased rating is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year of such date; otherwise, the effective date is the date of receipt of claim.  38 C.F.R. § 3.400(o)(2) (2014).

Under 38 C.F.R. § 4.114, Diagnostic Code 7338 (hernia, inguinal), a noncompensable rating is warranted where the inguinal hernia is small, reducible, or without true hernia protrusion, or where it is not operated, but remediable.  
A 10 percent rating is warranted where the inguinal hernia is postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent evaluation is warranted for a small hernia which is postoperative and recurrent, or unoperated irremediable, and not well supported by a truss, or not readily reducible.  A 60 percent evaluation is warranted for a large, postoperative, recurrent hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.  

Diagnostic Code 7802 provides for a maximum 10 percent rating for superficial and nonlinear scars over an area or areas of 144 square inches or greater.  Note (1) states that a superficial scar is one not associated with underlying tissue loss.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2014).

Diagnostic Code 7804 provides for ratings for superficial scars, which are either unstable or painful.  Under this diagnostic code, a 10 percent rating is warranted for one or two scars that are unstable or painful, a 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).

Other scars are rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2014).

When an unlisted condition is encountered, it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Analysis

In a May 2003 rating decision, the VA RO in Cleveland, Ohio, granted service connection for status post right inguinal herniorrhaphy and assigned a zero percent disability rating under Diagnostic Code 7338 effective August 20, 2000.

In the June 2010 rating decision, the VA RO in San Diego, California, denied an increased rating for the status post right inguinal herniorrhaphy with residual scar.  In the May 2011 rating decision, that RO continued the denial of an increased rating for the disability on appeal.

On February 21, 2010, the RO received the Veteran's formal application for an increased rating and a May 2013 statement of the case reflects that the RO treated February 21, 2010, as the date of receipt of the claim.  The Veteran, however, submitted an informal claim that was received by the VA Records Management Center on January 11, 2010.  Date of receipt means the date on which a claim was received by VA.  38 C.F.R. § 3.1(r).  Since a claim was received by a VA entity on January 11, 2010, the date of receipt of the claim is January 11, 2010.

The weight of evidence shows that since January 11, 2010, the status post right inguinal herniorrhaphy with residual scar has not been manifested by postoperative recurrent inguinal hernia that is readily reducible and well supported by truss or belt.  The June 2010 VA examination report shows that there was no palpable abnormality in the inguinal region on either side and that there was no impulse palpable with coughing or straining in the inguinal canal bilaterally.  The June 2010 VA examiner diagnosed right inguinal hernia by history, post repair, with no evidence of recurrence.  The examiner added that the hernia caused no apparent functional impairment or limitation on his ability to perform activities of daily living.  A September 2013 VA examiner indicated that no hernia was detected and that there was no indication for a supporting belt.

As for the residual scar, the weight of evidence reflects that since January 11, 2010, the status post right inguinal herniorrhaphy with residual scar has not been manifested by a superficial scar of an area of 144 square inches (929 square centimeters) or greater, by an unstable or painful scar, or by functional limitation.  The June 2010 VA examiner noted that there was a well-healed 6 by 0.3 centimeter scar in the right inguinal region and that the scar was non-tender and non-adherent.  The June 2010 VA examiner added that the scar was of smooth texture with ulceration or breakdown of the skin and that there was elevation or depression of the scar.  The June 2010 VA examiner indicated that there was no evidence of underlying tissue loss, inflammation, edema, keloid formation, disfigurement, or limitation of function by the scar.  The medical evidence shows that the scar is a superficial scar because there was no evidence of underlying tissue loss.  The June 2010 VA examiner stated that the scar was the same color as the adjacent skin.  The September 2013 VA examiner stated that the scar was not painful or unstable and that it did not have a total area greater than 39 square centimeters or 6 six square inches.  Although the September 2013 VA examiner found pain on palpation in the right inguinal region on physical examination, the examiner stated that there was no indication of or complaint of scar pain.

The Veteran has complained about pain in the right inguinal region.  The June 2010 VA examiner noted that the appellant had recently been involved in a greater amount of physical activity, which caused a mild degree of stress in that area.  The June 2010 VA examiner stated that it is likely that the discomfort that the claimant notes is the result of stress and that once the stress is decreased, the discomfort will subside.  The September 2013 VA examiner reported the pain on palpation of the right inguinal region during physical examination as a residual of the right inguinal hernia.  Thus, there is some medical evidence of a painful right inguinal region as a residual of the right inguinal hernia with no recurrence of a hernia.  This particular symptomology is not encountered in the rating criteria under Diagnostic Code 7338.  This symptomatology is, however, analogous to a painful scar.  Since the June 2010 VA examiner did not specifically attribute the right inguinal region discomfort to the hernia repair, the evidence is in equipoise as to whether since January 11, 2010, the status post right inguinal herniorrhaphy with residual scar has been manifested by residual pain in the right inguinal region that is analogous to one or two painful scars.  Therefore, a 10 percent disability rating under Diagnostic Code 7804 since January 11, 2010, pursuant to 38 C.F.R. § 4.20 is warranted.  The symptomatology is not analogous to three or four painful scars because the painful region is limited to only the right inguinal region.

The next matter is whether pursuant to Hart and 38 C.F.R. § 3.400(o)(2) whether it is factually ascertainable that the status post right inguinal herniorrhaphy with residual scar underwent an increase in disability within the one-year period prior to January 11, 2010, the date of receipt of the claim.  The weight of the evidence does not show an increase in disability in the one-year period prior to the date of claim, January 11, 2010.  There is no medical evidence during the one-year period prior to the date of claim showing at least a postoperative recurrent inguinal hernia that is readily reducible and well supported by truss or belt.  There is no medical evidence during the one-year period prior to the date of claim showing a superficial scar of an area of 144 square inches (929 square centimeters) or greater, by an unstable or painful scar, or by functional limitation.  As for the painful right inguinal region, there is no medical evidence during the one-year period prior to the date of claim showing that symptomatology, much less that it began during the one-year period prior to the date of claim.  In an April 2010 statement, the Veteran's spouse reported that the appellant had considerable pain during strenuous activities and normal everyday activities.  In an April 2010 statement, the Veteran reported that his groin pain has been constant since his in-service injury and has become considerable in the last five years.  The Veteran and his spouse are competent to report his groin pain and the Board finds them credible.  The Veteran is reporting specifically when the groin pain.  He reported that the groin pain existed more than a year before January 11, 2010, the date of receipt of his claim.  Indeed, in his April 2010 statement, he noted that he had had considerable groin pain since approximately April 2005.   

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected right inguinal hernia residuals is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - right inguinal region pain - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The September 2013 VA examiner reported that the appellant's right inguinal hernia residuals did not impact his ability to work.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In granting the Veteran's claim for increased rating since January 11, 2010, and denying his claim for an increased rating prior to January 11, 2010, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (the Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the appellant or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the claimant has not asserted, that his status post right inguinal herniorrhaphy with residual scar rendered him unable to maintain substantially gainful employment since January 2009.  There is no indication that the claimant is unemployed, and the September 2013 VA examiner reported that the appellant's hernia did not impact his ability to work.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.

For the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against a finding that a compensable rating for status post right inguinal herniorrhaphy with residual scar prior to January 11, 2010, is warranted.  Therefore, the preponderance of the evidence is against the claim, and it is denied.




ORDER

A 10 percent evaluation, but not higher, since January 11, 2010, is granted for status post right inguinal herniorrhaphy with residual scar, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a compensable rating for status post right inguinal herniorrhaphy with residual scar prior to January 11, 2010, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


